       Case 4:20-cv-03610 Document 4 Filed on 11/11/20 in TXSD Page 1 of 2




                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 THE STATE OF TEXAS                              §
                                                 §
                                                 §
 vs.                                             §         CIVIL ACTION NO.: 4:20-CV-03610
                                                 §            JUDGE CHARLES ESKRIDGE
 ONE 2005 RAYTHEON AIRCRAFT                      §
 COMPANY HAWKER 800XP                            §                JURY TRIAL DEMANDED
 AIRCRAFT AND ALL LOGS,                          §
 CERTIFICATES AND BOOKS AS                       §
 LISTED IN PLAINTIFF’S NOTICE                    §
 OF SEIZURE

                              DEFENDANT’S JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, One 2005 Raytheon Aircraft Company Hawker 800XP Aircraft and All

Logs, Certificates and Books as Listed in Plaintiff’s Notice of Seizure, Defendant in the above-

referenced proceeding and demands a trial by jury on all issues triable by a jury pursuant to Rule

38(b) of the Federal Rules of Civil Procedure.


Dated: November 11, 2020                     Respectfully submitted,

                                             COATS & EVANS, P.C.

                                             By: /s/ Gary L. Evans
                                                   Gary Linn Evans
                                                   State Bar No. 00795338
                                                   Email: evans@texasaviationlaw.com
                                                   George Andrew Coats
                                                   State Bar No. 00783846
                                                   Email: coats@texasaviationlaw.com
                                                   Post Office Box 130246
                                                   The Woodlands, Texas 77393-0246
                                                   Telephone: (281) 367-7732
                                                   Facsimile: (281) 367-8003

                                             ATTORNEYS FOR DEFENDANT



Defendant’s Jury Demand                      Page 1 of 2
      Case 4:20-cv-03610 Document 4 Filed on 11/11/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 11, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notifications of such filing to all counsel
of record. Should any counsel’s email not be on file with the Clerk of Court, I certify that on
November 11, 2020, counsel will be served with the foregoing via email.

Angela Beavers
Assistant Criminal District Attorney
Harris County District Attorney’s Office
500 Jefferson, Suite 600
Houston, TX 77002
Email: beavers_angela@dao.hctx.net
Attorney for State of Texas


                                                     /s/ Gary L. Evans
                                                     Gary Linn Evans




Defendant’s Jury Demand                      Page 2 of 2
